FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



‘ISILELI TUPOU MANA’IA MATAELE,                  No. 09-56364

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01618-LAB-
                                                 RBB
  v.

DIANE NUNN, Director, the Center for             MEMORANDUM *
Families, Children & the Courts for the
State of California; DEBBIE ALLEN-
PRESCOTT, Mediator, San Diego County
Family Court Services,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       ‘Isileli Tupou Mana’ia Mataele, an attorney, appeals pro se from the district

court’s judgment dismissing his action alleging claims under 42 U.S.C. § 1983,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Title II of the Americans with Disabilities Act (“ADA”), Title VI, and state law.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Milstein v.

Cooley, 257 F.3d 1004, 1007 (9th Cir. 2001). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Mataele’s claims against defendant

Nunn for failure to train and supervise defendant Allen-Prescott because Nunn and

Allen-Prescott worked for different state entities. See Jeffers v. Gomez, 267 F.3d

895, 915 (9th Cir. 2001) (per curiam) (a supervisor may be liable under § 1983

only if there is a sufficient causal connection between the supervisor’s wrongful

conduct and the constitutional violation, or she is personally involved in the

constitutional deprivation). Moreover, Mataele could not obtain any relief from

Nunn in her official capacity. See Bank of Lake Tahoe v. Bank of Am., 318 F.3d

914, 918 (9th Cir. 2003) (the Eleventh Amendment bars § 1983 actions for

damages or retrospective injunctive relief against state officials in their official

capacities; prospective injunctive relief is not barred, but requires a credible threat

of future injury).

      The district court properly dismissed Mataele’s federal claims against Allen-

Prescott in her individual capacity on the basis of quasi-judicial immunity. See


                                            2                                     09-56364
Curry v. Castillo (In re Castillo), 297 F.3d 940, 948 (9th Cir. 2002) (quasi-judicial

immunity protects nonjudicial officers who “perform official duties that are

functionally comparable to those of judges”).

      The district court did not address Mataele’s § 1983 claim against Allen-

Prescott in her official capacity, but dismissal was proper as to this claim based on

sovereign immunity. See Bank of Lake Tahoe, 318 F.3d at 918.

      We do not consider other issues, including Mataele’s ADA and Title VI

claims against Allen-Prescott in her official capacity, because they were not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                     09-56364